Title: From George Washington to Colonel Samuel Blachley Webb, 7 April 1777
From: Washington, George
To: Webb, Samuel Blachley

 

Head quarters. Morris Town. 7t. April 1777

Mr Verstilee delivered me your favour of the 1st Inst.—The account it contains of the Strength of your Batn falls very short of the Condition I had reason to believe it was in, from what Colo. Wm Livingston told me immediately on his return from you—I cannot give the Order you have applied for; but have sent you one for 300 stand on the Commissary of Military stores at Springfield, The inclosed contains an Order to send 3,000 immediately to that place. Be pleased to give it an expeditious Conveyance. I must insist that you will not in a single Instance abate your attention to the purchase of arms—The late arrivals will not supply the Continental Army—They must therefore be proportionately delivered out; and he who depends entirely on being supplied from these funds & omits purchasing all the arms within his reach, will be greatly disappointed—The sooner you furnish General Parsons with the Return he called upon you for, the better—The Campaign is on the very Eve of Opening. A decisive blow at the beginning will leave the fortunate party very little to do for some time afterwards—Now if the officers, in direct Disobedience of my repeated orders, waite at their respective homes in good quarters till they are pleased to think they can conveniently leave them, I must take the Field with little more than my family & loose this important Opportunity—My Orders therefore to send on the Troops as they recover from the Small pox, even by Twenties, must be strictly complied with—None must be delayed for Discipline—I am told that you have ordered Colo. Livingston to you, to superintend the recruiting during your absence from Connecticut & that the Majr is to come on with yr Recruits—Will it not tend greatly to the completion of yr Batn to detain the Majr in that Country & let Colo. Livingston command the Recruits in the field? I think it will. Sincerely wishing you here very soon at the head of your Batn I am D. Sir Yr &c.
